DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-14 are currently pending.  This is the first Office Action on the merits.  


Information Disclosure Statement 
The information disclosure statement filed 6/24/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  None of the references cited on the IDS were submitted.  


Election/Restrictions
Applicant’s election of lactobacillus bacteria, streptococcus bacteria, Bifidobacterium bacteria and kefir microflora as the first microbial blend and lactobacillus bacteria, lactoococcus bacteria, and Bifidobacterium bacteria as the second microbial blend without traverse in the reply filed on October 03, 2022 is acknowledged.  
Claims 1-14 are examined based on their merits in light of the elected species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-7, 9-10 and 12-13 are rejected as being obvious over Roehr et al. WO 2010/051792 (5/14/2010) in view of Olmstead CA 2837479 (12/13/2012) and Figler et al. HU 224134 (5/30/2005).   
All citations are to the English translation of Roehr.
Roehr et al. (Roehr) teaches a food or feed additive in the form of a microtablet. (See Abstract).  The additive comprises dietary supplements that are substances that serve the increased supply of the human metabolism with valuable nutrients or substances with nutritional or physiological effects. (See [008]).
 The composition can comprise probiotics that are helpful to the gut microbiome including lactobacillus acidophilus, lactobacillus casei, lactobacillus rhamnosus, lactobacillus reuteri and lactobacillus delbruekii as called for in instant claim 13. (See [0032]).  Additional probiotics include Bifidobacterium lactis and streptococcus thermophilus as called for in instant claim 13. (See [0032]).  Plant extracts are also dietary supplements that can be included in the composition, including astralagus and resveratrol as called for in instant claim 13. (See [0036]).    
Roehr teaches that its composition can comprise chondroitin sulfate as a useful nutritional supplement. (See [0045]). Chondroitin sulfate is called for in instant claims 1, 9, 12 and 13.  Roehr also teaches that its composition can comprise vitamin D3 and vitamin E as useful vitamins for health that are commonly used in supplements as called for in instant claims 1, 9-10, 12 and 13. (See [0029]).
It would have been prima facie obvious for one of ordinary skill in the art making the Roehr composition to combine lactobacillus acidophilus, lactobacillus casei, lactobacillus rhamnosus, lactobacillus reuteri, lactobacillus delbruekii, Bifidobacterium lactis and streptocuoccus thermophilus in order to have a variety of probiotics that are useful supplements for the gut microbiome, with vitamins D3 and vitamin E in order to have useful vitamins in a supplement, and with astralagus and resveratrol in order to have plant extracts that are useful in a supplement as taught by Roehr. 
While Roehr teaches that its food additive can be added to kefir it does not teach kefir microflora.  Roehr also does not teach amounts for any of its constituents.  These deficiencies are made up for with the teachings of Olmstead and HU
Olmstead teaches compositions for ameliorating or reducing the symptoms, signs and markers and for the treatment of bowel disorders. (See Abstract).  The compositions comprise a pharmaceutically acceptable composition containing at least one probiotic microorganism strain comprising Pediococcus. (See Abstract). 
Olmstead teaches that the composition comprises lactobacillus salivarious and lactobacillus plantarum as called for in instant claims 3, 4, 6, 7, 12 and 13. (See Olmstead claim 1).  Olmstead teaches that lactobacillus salivarious can be present in an amount of from 0% to 98% which overlaps with the up to 1.05% called for in instant claim 13.  Olmstead teaches that lactobacillus plantarum can be present in an amount of from 0% to 98% which overlaps with the up to 1.05% called for in instant claim 13.  
The Olmstead composition can also comprise Bifidobacterium bifidum, Bifidobacterium breve, Bifidobacterium infantis, and lactococcus lactis as called for in instant claims 3, 4, 6, 7, 12 and 13. (See Olmstead claims 1 and 6).  Olmstead teaches that its compositions can be provided in capsules.  
Olmstead teaches that Bifidobacterium breve can be present in an amount of from 0% to 98% which overlaps with the up to 0.26% called for in instant claim 13.  Olmstead teaches that Bifidobacterium infantis can be present in an amount of from 0% to 98% which overlaps with the up to 1.05% called for in instant claim 13.  
Figler et al. (Figler) teaches a probiotic blood cholesterol lowering kefir and a method for its preparation. (See Abstract of English translation).  Figler teaches kefir microflora as called for in instant claims 12 and 13. (See [0006 of English translation). Kefir microflora is also called for in instant claims 2, 4 and 9.    
It would have been prima facie obvious for one of ordinary skill in the art making the Roehr composition to use 0 to 98% of all of the supplement components in light of Olmstead teaching that this range is suitable in supplements for Bifidobacterium bacteria, Lactococcus bacterial and lactobacillus bacteria.  In light of Olmstead’s teachings it would be obvious to use all of the supplements in an amount of from 0 to 98% in the composition and this range of amounts overlaps with all of the amounts for the various components of the supplements called for in instant claim 13. 
It would have been prima facie obvious for one of ordinary skill in the art making the Roehr composition to add 0 to 98% lactobacillus salivarious, 0 to 98% lactobacillus plantarum, 0 to 98% Bifidobacterium bifidum, 0 to 98% Bifidobacterium breve, 0 to 98% Bifidobacterium infantis, and 0 to 98% lactococcus lactis in order to provide the Roehr composition with the ability to ease symptoms of bowel disorders and to treat bowel disorders as taught by Olmstead. 
It would have been prima facie obvious for one of ordinary skill in the art making the Roehr composition to add kefir microflora in order to provide the Roehr composition with the ability to lower cholesterol as taught by Figler.  


Claims 8, 11 and 14 are rejected as being obvious over Roehr et al. WO 2010/051792 (5/14/2011) in view of Olmstead CA 2837479 (12/13/2012) and Figler et al. HU 224134 (5/30/2005) as applied to claims 1-7, 9-10 and 12-13 and further in view of Apt et al. US 2011/0177031 (7/21/2011).     
The teachings of Roehr in view of Olmstead and Figler are described above.  Roehr in view of Olmstead and Figler do not teach vegetarian capsules.  This deficiency is taught by Apt et al.
Apt et al. (Apt) teaches compositions containing microorganisms and microbial oils. (See Abstract).  Apt teaches that its microbial oils can be provided in vegetarian capsules. (See [0092]).  Apt teaches that vegetarian capsules are suitable for the delivery of microbial oils and compositions that contain no animal products. (See [0094]).  Vegetarian capsules are called for in instant claims 8, 11 and 14.
It would have been prima facie obvious for one of ordinary skill in the art making the Roehr in view of Olmstead and Figler composition to encapsulate it into a vegetarian capsule as taught by Apt in light of Apt’s teaching that a vegetarian capsule is suitable for a microbial oil and a composition that contains no animal products. 



Conclusion
No claims are allowed.   
                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH  CHICKOS/
Examiner, Art Unit 1619


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616